 


109 HR 2386 IH: College 529 Invest in Education Savings for Tomorrow Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2386 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Ms. Hart (for herself, Mr. Pomeroy, Mrs. Johnson of Connecticut, Ms. Hooley, Mr. English of Pennsylvania, Mr. Chocola, Mr. Lewis of Georgia, Mr. Foley, Mr. Sam Johnson of Texas, Mr. Cardin, Mr. McCrery, Mr. Ryan of Wisconsin, and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To make permanent the enhanced educational savings provisions for qualified tuition programs enacted as part of the Economic Growth and Tax Relief Reconciliation Act of 2001. 
 
 
1.Short titleThis Act may be cited as the College 529 Invest in Education Savings for Tomorrow Act of 2005. 
2.Repeal of the sunset with respect to qualified tuition programs educational savings enhancementsSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 402 of such Act.  
 
